This appeal involved two separate cases brought to recover damages and attorney's fees for the killing of two cows by one of defendant's trains at Jonathan, Idaho, on May 5, 1923. The complaints alleged in substance that on the specific date one of defendant's trains struck and killed the two cows in question near Jonathan station at a point where defendant was required by C. S., sec. 4814, to fence its right of way; that defendant had failed to do so, and was liable under the statute for the damages caused plaintiffs. The defendant admitted the killing of the animals, but denied they were killed at a place where defendant was by the statute required to fence its tracks and right of way. It alleged they were killed while trespassing on defendant's premises which were by defendant necessarily and actually used as a station grounds; that such premises were unfenced for the purpose of affording access and egress of passengers and freight for transportation, and that by reason thereof it was neither practicable nor feasible for defendant to, and it was not by law required to, maintain fences or cattle-guards at the point where the animals entered upon the right of way or at the point where they were struck and killed.
By agreement the cases were consolidated for trial. At the conclusion of the evidence, defendant moved for a directed verdict, which motion was denied. It then requested that the court give defendant's requested instruction No. 1, instructing the jury to return a verdict in defendant's favor. This request was refused; and the court later denied defendant's motion for judgment non obstante veredicto. Upon the verdict returned, judgments for damages and attorney's fees were entered in favor of the respective plaintiffs.
Defendant appealed specifying as error the rulings of the court before mentioned, and the giving by the court at the request of plaintiffs of the instruction hereinafter set out. *Page 222 
The condition of the premises fairly shown by the following plat, and the testimony adduced, would seem to establish the following facts:
[EDITORS' NOTE:  MAP IS ELECTRONICALLY NON-TRANSFERRABLE.]
(Scale: 400 ft., 1 in.)
The station grounds at Jonathan are bounded on the north for the first 180 or 194 feet from the cattle-guards, C D, to the west point of the Pennington Field, A, by the railroad right of way fence which forms part of the field's inclosure. To the west of this west point of the Pennington field, there is a county road running between the points A G F B. From point A, the right of way is bounded on the north by a county road to point I. There is no fence from A to G, since a public road intervenes. From G to I, there is a private fence. The station grounds are bounded on the west by a highway, I to E. West of this highway are the west cattle-guards. On the south, the station grounds are bounded by the Lincoln Highway, D E. North of this highway and south of the loading platform, there is a wagon road or team way used by the farmers and shipping public. There is no fence from E to D. The Pennington field is private land farmed and pastured, and is fenced all around. The east point of the switch, H, is one foot west of the intersection of the line, A J, with the railroad track. *Page 223 
Point A is located at station 1193 plus 15, while the switch point is at station 1193 plus 16. From the east end of the beet platform to the east point of the switch, H, is 220 feet. At this point, cars are switched in for loading at the beet platform, and when loaded are shoved farther west, and held until switched out at point H. For operating purposes, it is necessary to have a space along the platform and east of point H, in order that two cars may be spotted at the beet dump, and two empties left between the dump and the point of clearance. It is 194 feet, or, according to plaintiffs' testimony, 184 feet from the east switch to the east cattle-guards.
It was testified that good railroading requires a clearance of at least 150 feet from the switch to the nearest cattle-guards; that a minimum of 175 or 180 feet is required at this particular station, since brakemen have to get off and run ahead to throw the switch, traveling not less than 100 feet and incurring serious danger were they compelled to run through cattle-guards. There was further testimony that the cattle-guards must be outside the switch; that otherwise brakemen would have to climb over them or it would be necessary to stop the train, take them on to ride over the cattle-guards, and stop again to let them off to approach the switch.
Plaintiffs live up the road running northwest from the point E I. They testified that on the morning of the accident they turned the cows into the public road. Evidently, then, the cows must have entered the station grounds at the west end where there was no duty to fence. The Karnes cow was found north of the track and about one-third of the distance from point A to the cattle-guards, and the Ferrell cow south of the track nearly opposite. The Karnes cow had come up from the south of the track, and started across about four feet ahead of the east switch. Plaintiffs contended that, inasmuch as defendant had fenced its right of way on the north to point A, it was under duty also to fence on the south and maintain wings and a cattle-guard between the points A and J, at point H. Upon this theory, *Page 224 
the court gave plaintiffs' requested instruction No. 1 which in effect directed a verdict for plaintiffs. The instruction was:
"You are further instructed that if you find that the defendant constructed and maintained a fence to the west end of the Pennington field, it was its duty to construct and maintain a similar fence on the other or south side of its track opposite thereto, and was its further duty to connect said fences by suitable cross fences and cattle-guards; and, that if the defendant failed so to do and by reason of such failure the animals killed got on the track at said point and were killed, then you shall find for the plaintiffs."
If this proposition is to be conceded, it necessarily follows that there would have to be a switch point farther east and a cattle-guard on the lead where brakemen would have to work, and which would invite accidents.
In construing statutes similar to our own, which in terms do not exempt railroad companies from the duty of fencing station grounds, the great majority of the courts have held that such statutes carry an implied exemption. Our statute provides that every railroad company shall fence "on each side of its road." Much more inclusive are the California and Montana statutes, both of which contain the provision that railroad companies must fence "on both sides of their track and property." (Cal. Civ. Code, sec. 485; Mont. Rev. Code, 1921, sec. 6540.) Yet the courts of these states have declared that station grounds are exempt from the operation of the statute. (Baker v. SouthernCalifornia Ry. Co., 114 Cal. 501, 46 P. 604; Knop v. Chicago,M.  St. P. Ry. Co., 57 Mont. 288, 187 P. 1020.) In the latter case the court said:
"In none of them is contained a provision in express words relieving the railway company from the obligation of fencing all portions of its rights of way, including depot grounds, sidings, spurs, etc.
"Provisions of similar statutes, however, have been frequently construed, and the rule is stated in Elliott on Railroads, secs. 1193 and 1194 . . . . in accord with the weight *Page 225 
of authority, and which we regard as founded upon sound reasoning, as follows: . . . .
" 'Railroad companies are not required to fence their tracks at their depots and about their station grounds. Where passengers and freight are received and discharged, the public convenience requires that there should be unobstructed access to the buildings and tracks, and therefore fences are not required.' "
These several exceptions are recognized by the courts and text-writers generally and grow out of the general necessities of the case. To the same effect are the Nebraska decisions:Burnham v. Chicago, B.  Q. R. Co., 83 Neb. 183, 119 N.W. 235;Chicago, B.  Q. R. Co. v. Hogan, 30 Neb. 686, 46 N.W. 1015, the latter saying:
"It is not believed that the legislature contemplated or intended that a railroad company should fence that part of its station grounds extending outside of the limits of a city, town, or village, when such grounds are necessary for the proper transaction of its business as a common carrier."
This is the rule in Michigan, Texas and Wyoming. (Rabidon v.Chicago  W. M. Ry. Co., 115 Mich. 390, 73 N.W. 386, 39 L.R.A. 405; Schneekloth v. Chicago  W. M. Ry. Co., 107 Mich. 1,65 N.W. 663; Gulf C.  S. F. Ry. Co. v. Blankenbeckler,13 Tex. Civ. App. 249, 35 S.W. 331; Miller v. Chicago, B.  Q. R. Co.,18 Wyo. 209, Ann. Cas. 1912D, 626, 105 P. 908.)
Under a statute requiring a railroad company to fence "on each side of its railroad," the Utah court similarly held. (Reid v. San Pedro, L. A.  S. L. R. Co., 42 Utah, 431,132 P. 253.)
A further multiplication of authority is unnecessary.
In defining "station grounds," the Montana court, inBowers v. Chicago, M.  St. P. Ry. Co., 61 Mont. 200,201 P. 825, stated:
"There must be included, also, space sufficient to afford reasonable convenience in the switching of cars, the making up of trains and supplying engines with fuel and water. Further, employees are required to pass almost continuously *Page 226 
back and forth along the tracks in the station grounds in the performance of their duties. That these must be left open and free from obstruction is founded upon the danger which would necessarily result to employees were wing fences or cattle-guards or other similar obstructions maintained in the station grounds. Their freedom from danger while the employees are performing their duties is more important than the safety which such obstructions would afford to straying animals."
A veritable brief on this subject is found in Atchison, T. S. F. Ry. Co. v. McCall, 48 Okl. 602, 150 P. 173.
Whether or not the switch at the particular point was reasonably necessary for the transaction of the defendant's business, the protection of its employees, and the accommodation of the public, and therefore an essential part of the station grounds, was a question of fact. (Wilmot v. OregonR. R. Co., 48 Or. 494, 120 Am. St. 840, 87 P. 528, 7 L.R.A., N.S., 202; St. Louis  S. F. Ry. Co. v. Smith,41 Okl. 163, 137 P. 714.)
After explaining in detail the necessity of the east switch as at present maintained, defendant's engineer, the witness Perkins, testified that no more ground is left open east of the station than is necessarily required for station use. On cross-examination he testified as follows:
"Q. I stated, if the railroad company would maintain its cattle-guard at the end of the field at point A, and have its switch to connect with the main line at the point of the line C D, at the end of the switch would be approximately two hundred feet from the cattle-guards, would it not? A. Yes, sir.
"Q. And that safety factor for the employees, you are talking about for the employees, would be observed? A. No, sir.
"Q. Why? A. The statement I made is that the cattle-guard should be at least two hundred feet outside, so that a man can get here (indicating on the plat).
"Q. Then the fact is that a cattle-guard should be 200 feet from the switch? A. Yes, on the outside — in this case east of it." *Page 227 
Roadmaster Ennis testified:
"Q. Why, or is there any reason known to you, an operating point of view, why the cattle-guard at the east end of the station at Jonathan should be where it is with relation to the balance of the layout as it now exists? A. Yes, as an operating convenience and safety measure for men in the performance of their duties at that point.
"Q. Please explain yourself. Why is it necessary as an operating measure and for the safety of the men? A. In setting out and picking up cars or doing switching at the point, the ground between the switch and the present location of the cattle-guard is used by trainmen in running along to pull pins, cutting off cars, etc.
"Q. What is the least space, according to your experience, that can be used with safety for such purpose between the switch and the cattle-grounds? A. I would say at a point like that about a hundred seventy-five or a hundred eighty feet."
On cross-examination, he further testified:
"Q. Could not the track be extended down? A. Yes, it could be.
"Q. It would be a question of cost to the company? A. It would be the unnecessary use and waste of money in building that track, but, in addition it would be the additional and continual delay in trains going back and forth.
"Q. Go ahead. Now have you any more to say? A. For the reason that it would have the additional distance to travel in making each move and the men would have to climb over the cattle-guard or stop the train and get on and ride over and then get off and go to the switch."
Both witnesses have admitted that the switch could have been extended farther east and the present condition avoided, but even at that it would be poor railroading, especially Perkins, who said:
"You could run this track down as far as you want, a half mile. You would have a dead track down there which you could not use, but it would be as safe as this end; but you could not use it for anything." *Page 228 
No independent testimony was produced by plaintiffs showing the switch to be unreasonable; and we think the fact of reasonable necessity was fully established by the positive testimony of the witnesses above quoted.
The instruction given was erroneous, either upon the theory that, the necessary station grounds having been fenced on the north, they should have been fenced on the south, and closed with wings and cattle-guards, or upon the theory that such switch was not a necessary part of such grounds and therefore not exempt.
It is contended that the instruction was warranted by this court's holding in Strong v. Oregon Short Line R. Co., 31 Idaho 48,169 P. 179. That case turns solely upon the provision of C. S., sec. 4814, requiring wings and cattle-guards where the right of way has been fenced to a crossing. There was no crossing in the case at bar.
Defendant's motion for directed verdict should have been granted. Judgment reversed and case remanded, with directions to the trial court to enter judgment for defendant. Costs to appellant.
Wm. E. Lee, C.J., and Budge, Givens and Taylor, JJ., concur.